Title: From Thomas Jefferson to Martha Jefferson Randolph, 2 November 1802
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My Dear Martha
            Washington Nov. 2. 1802.
          
          Your letter of the 29th. has relieved me from the great anxiety I had felt on your previous entire silence about your journey. there was no hair inclosed in your letter: but I sent the letter to mrs Madison who has had the order given as you desired, for colours from her own judgment, perhaps those of your own hair. if this should not please, send hair in your Friday’s letter, and within a fortnight from that time others suitable can be here from Philadelphia. remember to tell me in your next whether I am to send a carriage, or whether you prefer coming on in your own. it makes no odds here whether horses are sent with or without a carriage.—I spoke to you soon after the arrival of my sister Marks about getting necessaries for her from Higginbotham’s. it escaped me to repeat it when I came away. I hope however it has been done, or that she may be still with you & it can yet be done.—pray enable yourself to direct us here how to make muffins in Peter’s method. my cook here cannot succeed at all in them, and they are a great luxury to me. deliver to my dear Maria my love, & my rebukes that she should not once have written to me. kiss the little ones, and be assured yourself of my unceasing affections.
          
            Th: Jefferson
          
        